In an action to recover damages for breach of contract, defendant appeals from a judgment of the Supreme Court, Westchester County, entered February 27, 1969 in favor of plaintiff upon a jury verdict. Judgment reversed, on the law and the facts, and new trial granted, with costs to abide the event, unless plaintiff, within 30 days after the entry of the order hereon, serve and file in the office of the trial court a written stipulation consenting to reduce *1030(1) the verdict in its favor from $9,330 to $8,098.08 and (2) the interest thereon accordingly, and to the entry of an amended judgment accordingly, in which event the judgment, as so reduced and amended, is affirmed, without costs. We are of the opinion that the trial court should have instructed the jury to permit an offset of $1,231.92 in the event of a verdict in plaintiff’s favor. Admittedly, this amount was carried as a credit to defendant on plaintiff’s ledger. By letter dated June 17, 1966, the parties modified their original contract to provide, in part, that the $1,231.92 be applied as a credit toward payment for “delivery of the last 1500 motor sets.” In our view, this amount was intended to be held by plaintiff as a credit rather than as security for performance of the contract. Beldóck, P. J., Christ, Rabin, Benjamin and Munder, JJ., concur.